EXHIBIT 10.1

 

SAREPTA THERAPEUTICS, INC.

 

2018 EQUITY INCENTIVE PLAN

 

STOCK OPTION AWARD AGREEMENT

 

NOTICE OF STOCK OPTION GRANT

 

Participant: [Name of Participant]

 

Address:

 

The above-named Participant (the “Participant”) has been granted an Option (the
“Option”) to purchase the number of shares of Common Stock of Sarepta
Therapeutics, Inc. (the “Company”) set forth below (the “Shares”), pursuant and
subject to the terms and conditions of the 2018 Equity Incentive Plan (the
“Plan”) and this Stock Option Award Agreement, including this Notice of Stock
Option Grant (the “Notice of Grant”) and the Terms and Conditions of Stock
Option Grant attached hereto as Exhibit A, (together, this “Award Agreement”),
as follows:

 

Date of Grant

 

 

 

 

 

 

Vesting Commencement Date

 

 

 

 

 

 

 

Exercise Price per Share

 

$

 

 

 

 

 

Total Number of Shares subject to Option

 

 

 

 

 

 

 

Total Exercise Price

 

$

 

 

 

 

Type of Option

 

           Incentive Stock Option

 

 

 

 

 

           Nonstatutory Stock Option

 

 

 

Term/Expiration Date

 

 

 

 

Vesting Schedule

 

Subject to the terms and conditions of the Plan and this Award Agreement, the
Option will vest and become exercisable in accordance with the following vesting
schedule, with the number of Shares that vest on the first vesting date being
rounded up to the nearest whole share, the number of Shares that vest on any
subsequent vesting date being rounded down to the nearest whole share and the
Option becoming vested as to 100% of the Shares on the final vesting date:

 

The Option will vest as to 25% of the total number of Shares subject to the
Option on the first anniversary of the Vesting Commencement Date (set forth
above) and thereafter will vest as to 1/48 of the total number of Shares subject
to the Option on each monthly anniversary of the Vesting Commencement Date,
subject to the Participant remaining a Service Provider from the Date of Grant
(set forth above) through each such vesting date.

 

Notwithstanding the foregoing, in the event the Participant’s relationship with
the Company (and/or a Subsidiary) as a Service Provider terminates as a result
of the Service Provider’s death, the Option will vest as to 100% of the Shares
as of the date of such death.

 

--------------------------------------------------------------------------------

Exercisability of Option Following Termination of Relationship as a Service
Provider

 

In the event of a termination of the Participant’s relationship with the Company
(and/or Subsidiary) as a Service Provider, to the extent vested immediately
prior to such termination, the Option will remain exercisable until the earlier
of (a) the expiration of the three-month period following such termination, in
the case of a termination other than due to the Participant’s death or
Disability, or the expiration of the 12-month period following such termination,
in the case of a termination due to the Participant’s death or Disability, or
(b) the Term/Expiration Date, and except to the extent previously exercised as
permitted by the Plan and this Award Agreement, will thereupon immediately
terminate.

 

Agreements and Acknowledgements

 

The Participant has reviewed the Plan and this Award Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understands all provisions of the Plan
and Award Agreement. The Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan and this Award Agreement. The Participant
further agrees to notify the Company upon any change in the residence address
indicated above.

 

Further, the Participant acknowledges and agrees that (i) this Award Agreement
may be executed in two or more counterparts, each of which will be an original
and all of which together will constitute one and the same instrument, (ii) this
Award Agreement may be executed and exchanged using facsimile, portable document
format (PDF) or electronic signature, which, in each case, will constitute an
original signature for all purposes hereunder, and (iii) such signature by the
Company will be binding against the Company and will create a legally binding
agreement when this Award Agreement is countersigned by the Participant.

 

PARTICIPANT

 

SAREPTA THERAPEUTICS, INC.

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Title

 




 

--------------------------------------------------------------------------------

EXHIBIT A

 

TERMS AND CONDITIONS OF STOCK OPTION GRANT

 

1.Grant of Option.

 

The Company hereby grants to the Participant the Option to purchase the Shares
at the exercise price per share (the “Exercise Price”), as each are set forth in
the Notice of Grant that forms a part of this Award Agreement, pursuant and
subject to the terms and conditions of the Plan and this Award Agreement.

 

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), the
Option is intended to qualify as an ISO under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”) and is granted to the Participant
in connection with the Participant’s employment by the Company or a “subsidiary
corporation” of the Company, as such term is defined in Code Section 424.
However, even if the Option is intended to be an ISO, to the extent that it
exceeds the $100,000 rule of Code Section 422(d) it will be treated as a
Nonstatutory Stock Option (“NSO”). Further, if for any reason the Option (or
portion thereof) does not qualify as an ISO for any reason, then, to the extent
of such nonqualification, such Option (or portion thereof) will be regarded as
an NSO granted under the Plan. In no event will the Administrator, the Company
or any Parent or Subsidiary or any of their respective employees or directors
have any liability to the Participant (or any other person) due to the failure
of the Option to qualify for any reason as an ISO. If designated in the Notice
of Grant as an NSO, the Option will not qualify as an ISO and is granted in
connection with the Participant’s employment by or service to the Company and
its Subsidiaries.

 

2.Vesting Schedule. The term “vest” as used herein with respect to the Option or
any portion thereof means to become exercisable, and the term “vested” as
applied to any outstanding portion of the Option means that the Option is then
exercisable, subject in each case to the terms of the Plan and this Award
Agreement. Unless earlier terminated, forfeited, relinquished or expired and
subject to the Participant’s continuous relationship with the Company (and/or a
Subsidiary) as a Service Provider from the Date of Grant through each applicable
vesting date, the Option will vest in accordance with the vesting provisions set
forth in the Notice of Grant.

 

3.Exercise of Option; Termination of Relationship as a Service Provider.

 

(a)Right to Exercise. No portion of the Option may be exercised until such
portion vests as set forth in this Award Agreement and may be exercised only in
accordance with the Plan and the terms of this Award Agreement. The latest date
on which the Option or any portion thereof may be exercised is the
Term/Expiration Date and if not exercised by such date the Option, or any
remaining portion thereof, will thereupon immediately terminate.

 

(b)Termination of Relationship as a Service Provider.

 

(i)Except as otherwise provided in any employment or change of control or
similar individual agreement between the Company and/or a Subsidiary and the
Participant and as provided in Section 3(b)(ii) below, if the Participant’s
relationship with the Company (and/or a Subsidiary) as a Service Provider
ceases, the Option, to the extent not already vested will be immediately
forfeited and any vested portion of the Option that is then outstanding will
remain exercisable for the period set forth in the Notice of Grant.

 

(ii)In the event the Participant’s relationship with the Company (and/or a
Subsidiary) as a Service Provider terminates as a result of the Participant’s
death, the Option will vest as to 100% of the Shares as of the date of such
death and will remain exercisable for the period set forth in the Notice of
Grant.

 

(c)Method of Exercise. This Option may be exercised by delivery to the Company
of an exercise notice, in the form attached as Exhibit B (the “Exercise Notice”)
or in such other form (including electronic) acceptable to the Administrator,
signed (including by electronic signature) by the Participant (or, in the event
of the death of the Participant, the Beneficiary (as defined below)). Each
election to exercise must be received by the Company at its principal office or
by such other party as the Administrator may prescribe and must be accompanied
by payment in full (including any applicable tax withholdings) for the number of
Shares in respect of which the Option is being exercised (the “Exercised
Shares”).

 

 

--------------------------------------------------------------------------------

4.Method of Payment. Payment of the aggregate Exercise Price may be by any of
the following, or a combination thereof, at the election of the Participant:

 

(a)cash;

 

(b)check;

 

(c)consideration received by the Company under a formal cashless exercise
program implemented by the Company in connection with the Plan; or

 

(d)surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Exercised Shares,
provided that accepting such Shares, in the sole discretion of the
Administrator, will not result in any adverse accounting consequences to the
Company.

 

5.Death of Participant. In the event of the death of the Participant, the Option
may be exercised by the beneficiary named in the written designation (in a form
acceptable to the Administrator) most recently filed with the Administrator by
the Participant and not subsequently revoked, or if there is no such designated
beneficiary, by the executor or administrator of the Participant’s estate (in
each case, the “Beneficiary”). Any distribution or delivery to be made to the
Participant under this Award Agreement will, if the Participant is then
deceased, be made to the Participant’s Beneficiary. The exercise of the Option
or any portion thereof by the Beneficiary and any distribution or delivery under
this Award Agreement to the Beneficiary will be subject to the Company receiving
appropriate proof of the right of the Beneficiary to exercise the Option or
receive such distribution or delivery, as the case may be, as determined by the
Administrator.

 

6.Tax Obligations.

 

(a)Withholding Taxes. The exercise of the Option will give rise to “wages”
subject to withholding. The Participant expressly acknowledges and agrees that
the Participant’s rights hereunder, including the right to be issued Shares upon
exercise, are subject to the Participant promptly paying all taxes required to
be withheld to the Company in cash, by check, with consideration received by the
Company under any formal cashless exercise program implemented by the Company in
connection with the Plan or by the surrender of Shares with a Fair Market Value
on the date of surrender equal to the amount of all taxes required to be
withheld, provided that accepting such Shares, in the sole discretion of the
Administrator, will not result in any adverse accounting consequences to the
Company (or by such other means as may be acceptable to the Administrator). No
Shares will be transferred pursuant to the exercise of the Option unless and
until the person exercising the Option has remitted to the Company an amount in
cash or by check sufficient to satisfy any federal, state, local, foreign or
provincial withholding tax requirements, or has made other arrangements
satisfactory to the Administrator with respect to such taxes. The Participant
authorizes the Company and its Subsidiaries to withhold such amount from any
amounts otherwise owed to the Participant, but nothing in this sentence may be
construed as relieving the Participant of any liability for satisfying his or
her obligation under the preceding provisions of this Section.

 

(b)Notice of Disqualifying Disposition of ISO Shares. If the Option is an ISO,
and if the Participant sells or otherwise disposes of any of the Shares acquired
pursuant to the ISO on or before the later of (i) the date that is two years
after the Grant Date, or (ii) the date that is one year after the date of
exercise, the Participant will immediately notify the Company in writing of such
disposition. The Participant agrees that the Participant may be subject to
income tax withholding by the Company on the compensation income recognized by
the Participant in connection with such disposition.

 

(c)Participant Acknowledgment. Regardless of any action taken by the Company or
its Subsidiaries, the Participant acknowledges and agrees that the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, capital/gains tax, payment on account or other tax-related items related to
the Option and the Participant’s participation in the Plan (“Tax-Related Items”)
is and remains the Participant’s sole responsibility and may exceed the amount,
if any, withheld by the Company or its Subsidiaries. The Participant further
acknowledges that the Company and/or its Subsidiaries (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including the grant, vesting or
exercise of the Option, the subsequent sale of any Shares acquired pursuant to
the exercise of the Option and the receipt of any dividends; and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Option to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant becomes subject to tax in more than one jurisdiction between the
Grant Date and the date of any relevant taxable or tax withholding event, the
Participant acknowledges and agrees that the Company and/or its Subsidiaries may
be required to withhold or account for Tax-Related Items in more than one
jurisdiction.

 

 

--------------------------------------------------------------------------------

7.No Guarantee of Continued Service. Neither the grant of the Option, nor the
issuance of Shares upon exercise of the Option, will give the Participant any
right to be retained in the employ or service of the Company or any of its
subsidiaries, affect the right of the Company or any of its subsidiaries to
discharge the Participant at any time, or affect any right of the Participant to
terminate his or her relationship with the Company (AND/OR ANY SUBSIDIARY) as a
Service Provider at any time.

 

8.Non-transferability of Option. This Option may not be transferred except as
expressly permitted under Section 5 of this Award Agreement or Section 14 of the
Plan.

 

9.Additional Conditions to Issuance of Stock. The Company will not be obligated
to deliver any Shares under this Award Agreement until: (i) the Company is
satisfied that all legal matters in connection with the issuance and delivery of
such Shares have been addressed and resolved; (ii) if the outstanding Common
Stock is at the time of delivery listed on any stock exchange or national market
system, the shares to be delivered have been listed or authorized to be listed
on such exchange or system upon official notice of issuance; and (iii) all
conditions contained in this Award Agreement have been satisfied or waived. The
Company may require, as a condition to the exercise of the Option or the
delivery of Shares under the Option, such representations or agreements as
counsel for the Company may consider appropriate to avoid violation of any
federal securities law (including, without limitation, the Securities Act of
1933, as amended), any applicable state or non-U.S. securities law or rule of
any applicable stock exchange or national market system.

 

10.Provisions of the Plan. This Award Agreement is subject in its entirety to
all terms and provisions of the Plan, which is incorporated herein by reference.
In the event of a conflict between one or more provisions of this Award
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Award Agreement will
have the meaning set forth in the Plan. A copy of the Plan as in effect on the
Date of Grant has been furnished to the Participant. By accepting, or being
deemed to have accepted, all or any part of the Option, the Participant agrees
to be bound by the terms and conditions of the Plan and this Award Agreement.

 

11.Recoupment Policy; Stock Ownership Guidelines. The Option and any Shares
issued pursuant to exercise of the Option (or any portion of the Option) are
subject to the Company’s Recoupment Policy and its Stock Ownership Guidelines,
where applicable.

 

12.Electronic Delivery. The Company may decide to deliver any documents related
to the Option awarded hereunder or future equity awards that may be awarded
under the Plan by electronic means or request the Participant’s consent to
participate in the Plan by electronic means. The Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through any on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

 

13.Address for Notices. Any notice to be given to the Company under the terms of
this Award Agreement will be addressed to the Company at Sarepta Therapeutics,
Inc., 215 First Street, Suite 7, Cambridge, MA 02142, or at such other address
as the Company may hereafter designate in writing.

 

14.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

 

15.Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.

 

16.Modifications to the Agreement. This Award Agreement (including all exhibits)
and the Plan constitute the entire understanding of the parties on the subjects
covered. The Participant expressly warrants that he or she is not accepting this
Award Agreement in reliance on any promises, representations, or inducements
other than those contained herein. The Administrator may at any time or times
amend this Award Agreement for any purpose which may at the time be permitted by
law; provided, however, that except as otherwise expressly provided herein or in
the Plan, the Administrator may not, without the Participant’s consent, alter
the terms of this Award Agreement so as to affect materially and adversely the
Participant’s rights under this Award Agreement. Notwithstanding anything to the
contrary in the Plan or this Award Agreement, the Company reserves the right to
revise this Award Agreement as it deems necessary or advisable, in its sole
discretion and without the consent of the Participant, to comply with Section
409A of the Code or to otherwise avoid imposition of any additional tax or
income recognition under Section 409A of the Code in connection with the Option.

 

 

--------------------------------------------------------------------------------

17.Limitation on Liability. Notwithstanding anything to the contrary in the Plan
or this Award Agreement, neither the Company, nor any of its Subsidiaries, nor
the Administrator, nor any person acting on behalf of the Company, any of its
Subsidiaries, or the Administrator, will be liable to the Participant or to any
Beneficiary by reason of any acceleration of income, or any additional tax
(including any interest and penalties), asserted by reason of the failure of
this Option award to satisfy the requirements of Section 422 of the Code or
Section 409A of the Code or by reason of Section 4999 of the Code, or otherwise
asserted with respect to this Option award.

 

18.Governing Law. This Award Agreement is governed by the laws of the State of
Delaware, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under the Option or this Award
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of Delaware, and agree that such litigation will be conducted in the state
courts of Delaware, or the federal courts for the United States for the District
of Delaware, and no other courts, where the Option is granted and/or to be
performed.

 

19.Nature of Grant. In accepting the Option, the Participant acknowledges and
agrees that:

 

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan;

(b)the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted in the past;

(c)all decisions with respect to future option grants, if any, will be at the
sole discretion of the Company;

(d)the Participant’s participation in the Plan is voluntary;

(e)the Option and the underlying Shares are extraordinary items that (i) do not
constitute compensation of any kind for services of any kind rendered to the
Company and/or any Subsidiary, and (ii) are outside the scope of the
Participant’s employment or service contract, if any;

(f)the Option and the underlying Shares and the income and value of the same,
are not intended to replace any pension rights or compensation;

(g)the Option and the underlying Shares and the income and value of the same,
are not part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company and/or any Subsidiary;

(h)the future value of the underlying Shares is unknown and cannot be predicted
with certainty, and the Shares acquired upon exercise may increase or decrease
in value;

(i)if the underlying Shares do not increase in value, the Option will have no
value;

(j)if the Participant exercises his or her Option and obtains Shares, the value
of such Shares acquired upon exercise may increase or decrease in value, even
below the Exercise Price;

(k)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option or diminution in value of the Option or Shares
purchased through exercise, forfeiture of the Option resulting from the
termination of the Participant’s employment by the Company and/or any Subsidiary
or continuous service (for any reason whatsoever and, whether or not later found
to be invalid or in breach of applicable labor laws or the terms of the
Participant’s employment or service agreement, if any);

(l)for purposes of this Option, regardless of the reason of the Participant’s
termination (and whether or not later found to be invalid or in breach of
applicable labor laws or the terms of the Participant’s employment or service
agreement, if any), the Participant’s employment or service relationship will be
considered terminated effective as of the date the Participant is no longer
actively employed or providing services and will not be extended by any notice
period mandated under local law (e.g., active employment would not include any
contractual notice period or any period of “garden leave” or similar period
pursuant to local law). The Administrator shall have the exclusive discretion to
determine when the Participant is no longer actively employed for purposes of
this Option (including whether the Participant may still be considered to be
providing services while on a leave of absence); and

(m)the Company and any Subsidiaries shall not be liable for any foreign exchange
rate fluctuation between the Participant’s local currency and the United States
Dollar that may affect the value of the Option or of any amounts due to the
Participant pursuant to the exercise of the Option or the subsequent sale of any
Shares acquired upon exercise.

 

--------------------------------------------------------------------------------

20.Data Privacy.

 

The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Participant’s Data (as
defined below) by and among, as necessary and applicable, the Company and any
Subsidiaries for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan.

 

The Participant understands that the Company and/or Subsidiaries may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social security or insurance number or other identification number, salary,
nationality, and job title, any Common Stock or directorships held in the
Company, and details of the Option or any other option or other entitlement to
Shares, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor (“Data”), for the purpose of implementing, administering and
managing the Plan. The Participant understands that Data will be transferred to
E*TRADE Securities LLC (including any of its affiliates and successors) or such
other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan, that these recipients may be located in the
Participant’s country or elsewhere, including outside the European Economic
Area, and that the recipients’ country may have different data privacy laws and
protections than the Participant’s country. The Participant authorizes the
Company, E*TRADE Securities LLC (including any of its affiliates and successors)
and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Participant may elect
to deposit any Shares acquired upon exercise of the Option.

 

The Participant understands that the Participant may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Participant’s local human resources representative. The Participant understands
that Data shall be held as long as is reasonably necessary to implement,
administer and manage the Participant’s participation in the Plan, and that the
Participant may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Participant’s local human resources representative. Further, the
Participant understands that the Participant is providing the consents herein on
a purely voluntary basis. If the Participant does not consent, or if the
Participant later seeks to revoke the Participant’s consent, the Participant’s
employment status or service and career with the Company and/or any Subsidiary
will not be adversely affected; the only adverse consequence of refusing or
withdrawing the Participant’s consent is that the Company would not be able to
grant the Participant Options or other equity awards or administer or maintain
such awards. Therefore, the Participant understands that refusing or withdrawing
such consent may affect the Participant’s ability to participate in the Plan. In
addition, the Participant understands that the Company and its Subsidiaries have
separately implemented procedures for the handling of Data which the Company
believes permits the Company to use the Data in the manner set forth above
notwithstanding the Participant’s withdrawal of such consent. For more
information on the consequences of refusal to consent or withdrawal of consent,
the Participant understands that the Participant may contact the Participant’s
local human resources representative.

 

21.Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on the Participant’s country of residence, the Participant may
be subject to insider trading restrictions and/or market abuse laws, which may
affect the Participant’s ability to acquire or sell Shares or rights to Shares
under the Plan during such times as the Participant is considered to have
“inside information” regarding the Company (as defined by the laws in the
Participant’s country). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. The Participant acknowledges that it
is the Participant’s responsibility to comply with any applicable restrictions,
and the Participant is advised to speak to the Participant’s personal advisor on
this matter.

 

22.Foreign Asset/Account Reporting Requirements and Exchange Controls. The
Participant’s country may have certain foreign asset and/or foreign account
reporting requirements and exchange controls which may affect the Participant’s
ability to acquire or hold Shares under the Plan or cash received from
participating in the Plan (including from any dividends paid on Shares, sale
proceeds resulting from the sale of Shares acquired under the Plan) in a
brokerage or bank account outside the Participant’s country. The Participant may
be required to report such accounts, assets or transactions to the tax or other
authorities in the Participant’s country. The Participant may be required to
repatriate sale proceeds or other funds received as a result of the
Participant’s participation in the Plan to the Participant’s country through a
designated bank or broker within a certain time after receipt. The Participant
acknowledges that it is the Participant’s responsibility to be compliant with
such regulations, and the Participant should consult the Participant’s personal
legal advisor for any details.


 

--------------------------------------------------------------------------------

EXHIBIT B

 

SAREPTA THERAPEUTICS, INC.

 

2018 EQUITY INCENTIVE PLAN

 

EXERCISE NOTICE

 

Sarepta Therapeutics, Inc.

215 First Street

Suite 7

Cambridge, MA 02142

 

1.Exercise of Option. Effective as of today, the undersigned (“Purchaser”)
hereby elects to exercise the option (the “Option”) to purchase [#] shares (the
“Shares”) of the Common Stock of Sarepta Therapeutics, Inc. (the “Company”)
under and pursuant to the 2018 Equity Incentive Plan (the “Plan”) and the Stock
Option Award Agreement dated_____________, 20__ (the “Award Agreement”). The
aggregate purchase price for the Shares is $ , as required by this Award
Agreement. Capitalized terms used herein without definition shall have the
meanings given in the Plan and, if not defined in the Plan, the Award Agreement.

 

2.Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price of the Shares and any required tax withholding to be paid in
connection with the exercise of the Option.

 

3.Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and this Award Agreement and agrees to
abide by and be bound by their terms and conditions. The Purchaser further
acknowledges that he or she has received and reviewed a copy of the prospectus
required by Part I of Form S-8 relating to shares of Common Stock that may be
issued under the Plan.

 

4.Rights as Stockholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to the Shares subject to the
Option, notwithstanding the exercise of the Option. The Shares so acquired will
be issued to Purchaser as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 15 of the Plan.

 

5. Tax Consultation. Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares
issued upon the exercise of the Option. Purchaser represents that Purchaser has
consulted with any attorneys and tax consultants Purchaser deems advisable in
connection with the exercise of the Option, and the purchase or disposition of
the Shares and that Purchaser is not relying on the Company for any tax advice.

 

6. Entire Agreement; Governing Law. The Plan and Award Agreement are
incorporated herein by reference. This Exercise Notice, the Plan and the Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser. This Exercise Notice is
governed by the laws of the State of Delaware, without giving effect to the
conflict of law principles thereof.

 

[Signature Page to Follow]




 

--------------------------------------------------------------------------------

 

 

 

 

Submitted by:

 

Accepted by:

 

 

PURCHASER

 

SAREPTA THERAPEUTICS, INC.

 

 

 

 

 

Signature

 

By

 

 

 

 

 

Print Name

 

Title

 

 

Residence Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Received

 

 